Sedgwick, J.,
dissenting.
This is a very interesting case and very important, not only in the amount involved, but in the novel questions presented. The evidence shows that there are two classes of dealers in coal and lumber. Some dealers establish a yard and office in a town, keep a stock of coal, pay taxes on their property, and sell the coal out to consumers at retail. The other class of dealers do what is commonly called a mail order business. They maintain no yards and do not keep a stock of coal, but take orders, and then fill those orders by buying and having the coal shipped directly to their patrons. There is rivalry and hostility between these two classes of dealers, so much so that mine-owners who *535sell to mail order houses are not able to sell to what are called the regular dealers. The evidence shows that the plaintiff had coal yards in Lincoln and sold here at retail prices; those prices being sufficient to pay local expenses, taxes, insurance, and presumably a reasonable profit. The plaintiff also began doing a mail order business in the towns where the defendant had yards and was selling at retail. The defendant objected to this and tried to stop it. Was that in itself wrong? This is an important question, because it is common, as we all know, for regular dealers in all lines to object to mail order business and to try to persuade their customers not to deal with mail order houses. Are they violating the law when they do so? This question is not answered by the opinion. The defendant, in retaliation, began doing a mail order business in Lincoln. Was that unlawful? Of course, if it was unlawful for the defendant to do a mail order business in Lincoln, it was unlawful for the plaintiff to do a mail order business in the towns where the defendant had yards; and therefore if the defendant was wrong in starting a mail order business in Lincoln, and it would injure the plaintiff by interfering with its mail order business, that is, if it was only done to stop the plaintiff from carrying on its mail order business, could the plaintiff complain and recover damages from the defendant because the defendant was doing just what the plaintiff had before started to do?
The evidence shows that there was an association of coal dealers. The defendant, it appears, had belonged to this association, but did not at the times complained of in this case. One of the functions of this association is to keep the coal dealers posted as to what is going on. The mine-owners cannot sell to the mail order men and the regular dealers at the same time, because the regular dealers will not buy of one who is selling to a mail order man. The association informs the mine-owners who are mail order men and wfio are regular dealers. The opinion does not say whether this is wrong; but as the defendant was not a member of the association at the time, and there is no evi*536dence that he participated in notifying the mine-owners as to who were mail order men, I suppose it makes no difference in this case whether the association was doing wrong or not. When the defendant commenced in retaliation doing a mail order business in Lincoln, it created a great furor among the dealers here. They notified their association, and they had meetings and sent out and called the defendant in to one of their meetings and questioned him, and he informed them he was doing it in retaliation; that he had the same right to do a mail order business in Lincoln that the plaintiff had to do the same kind of business in towns where his yards were located. Of course, the defendant knew that this would force the dealers here and the association to take the matter up with the plaintiff, and the defendant did it for the purpose of stopping the plaintiff from doing a mail order business in towns where his yards were located; that is, by introducing the mail order business into Lincoln and other places, he would start up such a disturbance that the parties interested would labor with the plaintiff and probably stop it from doing a mail order business in towns where the defendant’s yards were located. Was that a conspiracy? Was the defendant-wrong in so doing? The opinion does not answer this question. Does the evidence show directly or by circumstance that the defendant agreed with anybody to do any specific act or thing that would compel or induce the plaintiff to stop its mail order business? If the defendant did so agree with anybody, would that be a conspiracy, within the meaning of the law? The opinion does not answer this question either.
There does not seem to be any evidence that any one objected to plaintiff’s retail business in Lincoln. No objection was made against plaintiff as a “regular dealer.” It was plaintiff’s mail order business that made "the trouble. It seems that, as business was carried on in this state, one could not carry on a “regular” coal business, that is, maintain yards and sell at retail at such price as would warrant the use of the necessary capital, the payment of taxes, and those calls for local improvements that business *537men must respond to in the towns where they live and their business is located, and at the same time do a mail order business in other towns of the state. The mine-owners who wanted the trade of the regular dealers could not sell to mail order men. If they did, they would lose their regular customers. While plaintiff confined its mail order business to towns in which the defendant maintained yards, no one but defendant would take notice of the fact. It was only necessary that the association should know that plaintiff was a mail order concern and was doing that sort of business in some towns, while in others it was professing to be a regular dealer and was selling at retail prices which would warrant the maintaining of yards for that purpose. As soon as this knowledge came to the association, the information was passed along to mine-owners who were selling to plaintiff, and those mine-owners who were selling to plaintiff, especially Mr. Boyer, soon let plaintiff know that the patronage of the regular dealers was preferred, and the mail order men could not buy from them. Is there evidence that Yost did more than to take the most effective means to make it known that plaintiff, while maintaining yards as a regular dealer, was becoming a mail order concern also?
The opinion says: “As we view the record, it shows that Yost, Laird and Boyer sought one common end, which was to compel plaintiff to cease the business of selling coal to consumers in car-load lots at wholesale prices in the territory in which Yost was conducting his lumber and coal yards.” The opinion assumes that this would be a violation of the Junkin Act, without directly saying so. “Sought one common end” is a mild way of stating a conspiracy. If the “common end” was unlawful, it is very important to make that clear in a manner that we can stand by and enforce hereafter. The thing is so very common in all parts of the state that there are few regular retail dealers in any line of business that are not directly interested in this view of the law. Has a regular retail dealer a right to try to stop a mail order business in the town where his property and interests are located? It *538may be unlawful, but there is at present a difference of opinion on the subject throughout the state, and if that is the gist of the claim for damages, as it seems from this opinion to be, we ought to make our position clear and unequivocal. Does the evidence quoted in the opinion prove that Yost did some unlawful act to prevent plaintiff’s mail order business? What unlawful act did he do? The opinion does not specify. Boyer testified that Yost “wanted me to cancel my agency with them for Bernice coal.” No doubt, under the circumstances, Yost wanted him to do that, but how did Boyer find out that Yost wanted him to cancel plaintiff’s contract? Yost did not ask him to cancel it. Boyer knew from existing conditions that every regular retail dealer in the state would want him to cancel plaintiff’s contract if plaintiff persisted in the mail order business. The evidence quoted in the opinion, instead of proving that Yost asked Boyer to cancel plaintiff’s contract, proves the contrary. “I knew that if I continued selling to the Marsh-Burke people in Lincoln that I would be advertised all over the state of Nebraska as doing business with a mail order concern, and as the result of that I knew that the business of the legitimate coal dealers in Lincoln, I mean, in Nebraska, would be lost to a very large extent to my company. Q. Did anything that Mr. Yost said call your attention to the fact that you would be advertised as furnishing coal to a mail order concern? A. I knew what would happen to me.” The fact that the association knew that he was selling to a mail order house would be enough to ruin his business in the state. Yost’s act in beginning a mail order business in Lincoln was enough to inform the association what was going on, and this seems to be all that the evidence quoted in the opinion shows that Yost did.
It seems to me that the importance of the matter demands that the opinion should state specifically what provisions of the Junkin Act were violated, what unlawful means were used, what facts evidence a conspiracy, and the evidence that proves that Yost entered into the conspiracy and did unlawful things.